After re-examining the record we express our views in the language of Judge O. S. Lattimore as embraced in the opinion he prepared herein shortly prior to his death, but which was not taken into consultation. We quote his language as follows:
"Appellant moves for rehearing on the ground that there is a substantial difference in law and in fact between being under the influence of intoxicating liquor to some degree, and being intoxicated. In Maedgen v. State, 104 S.W.2d 518, this court held that the terms 'Under the influence of intoxicating liquor' and 'intoxicated' were practically synonymous. This being true, we see no need for discussing appellant's contention. The point urged seems to have been decided against him."
The motion for rehearing is overruled.
Overruled.